SPAETH, Judge,
concurring and dissenting:
I agree that a nonsuit was proper as to defendant No. 2 (Yablonski) and No. 4 (Bistarky). However, as to defendant No. 3 (Sanino), I believe the case should have gone to the jury. A motion for compulsory nonsuit should not be granted if the jury could have found from the evidence in the plaintiff’s favor. Here, the jury could have found on the basis of Dr. Perper’s testimony that the plaintiff’s decedent had not been killed by the initial impact, but was killed when Sanino drove over him.